UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-4062


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

AMANDA DARLENE GREENE,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:15-cr-00133-WO-1)


Submitted:   August 26, 2016                 Decided:   August 31, 2016


Before MOTZ, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eugene E. Lester, III, SHARPLESS & STAVOLA, PA, Greensboro,
North Carolina, for Appellant. Eric Lloyd Iverson, OFFICE OF
THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     In accordance with a written plea agreement, Amanda Darlene

Greene pled guilty to one count of theft of government property,

18   U.S.C.     § 641    (2012).         She   received       a    within-Guidelines

sentence   of    12     months   and     one   day    and    was     ordered   to   pay

statutorily      required     restitution       of    $162,562.40.       Greene     now

appeals.      Her attorney has filed a brief in accordance with

Anders v. California, 386 U.S. 738 (1967), questioning whether

the amount of loss was correctly calculated, but concluding that

there are no meritorious issues for appeal.                   In addition, Greene

has filed a pro se brief.          We affirm.

     We first conclude that Greene’s guilty plea was knowing and

voluntary.       Greene stated at the Fed. R. Crim. P. 11 hearing

that she was 49 years old, had a Masters degree, and was not

under the influence of drugs or alcohol.                    She expressed complete

satisfaction with her attorney’s services.                    A factual basis for

the plea was presented to the court, Greene stated that the

factual    basis      was   accurate,       and      she    admitted     her   guilt.

Finally,   the     district      court    substantially           complied   with   the

requirements of Fed. R. Crim. P. 11.




                                           2
     With respect to sentencing, the court properly calculated

Greene’s Guidelines range, 1 considered the 18 U.S.C. § 3553(a)

(2012) factors and the arguments of the parties, and provided a

sufficiently individualized assessment based on the facts of the

case.     We conclude that the sentence is procedurally reasonable.

Additionally,       given       the    totality         of    the    circumstances,       the

sentence       is   substantively           reasonable.             See    Gall    v.   United

States, 552 U.S. 38, 51 (2007); United States v. Carter, 564

F.3d 325, 330 (4th Cir. 2009).

     Pursuant to Anders, we have reviewed the entire record and

have found no meritorious issues for appeal. 2                              Accordingly, we

affirm    Greene’s          conviction      and      sentence.        We    deny   counsel’s

motion    to    withdraw       at    this    time.        This      court    requires    that

counsel inform Greene, in writing, of the right to petition the

Supreme     Court      of    the    United    States         for   further    review.      If

Greene requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in   this      court    for        leave    to       withdraw      from     representation.

Counsel’s motion must state that a copy thereof was served on


     1 There is no merit to Greene’s contention that the amount
of loss for which she was held accountable should not have
included social security disability payments made during an
alleged trial work period. See 20 C.F.R. § 404.471 (2015).
     2 After carefully considering Greene’s pro se brief, we
conclude that none of the claims raised in that brief has merit.



                                                 3
Greene.     We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented    in   the   materials

before    this   court   and   argument   would   not   aid   the   decisional

process.

                                                                      AFFIRMED




                                      4